          Case 1:10-cr-00074-RJS Document 288 Filed 07/01/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,


        -v-
                                                               No. 10-cr-74-2 (RJS)
FRANK MERCEDES,                                                      ORDER

                              Defendant.



RICHARD J. SULLIVAN, Circuit Judge:

       On April 29, 2020, Defendant Frank Mercedes filed an application for the appointment of

pro bono counsel in connection with his contemplated habeas petition. (Doc. No. 283.) The Court

denied that request without prejudice to renewal, noting that the application failed to provide a

sufficient factual basis from which the Court could determine whether Mercedes’s petition

warranted the appointment of counsel. (Doc. No. 285.) On June 19, 2020, Mercedes’s counsel on

direct appeal filed a letter advising the Court of Mercedes’s plan to renew his request for counsel

and arguing that Mercedes’s legal position will likely be of substance. (Doc. No. 286.) Mercedes’s

renewed request, which is dated June 19, 2020, was not received by the Court and docketed until

June 26, 2020. (Doc. No. 287.) For the reasons set forth below, the renewed application is again

denied without prejudice to renewal.

       The legal standard applicable to the request is set forth in this Court’s order of May 12, 2020

(Doc. No. 285) denying Mercedes’s first request. As noted in that order, there is no constitutional

right to representation by counsel in civil or habeas corpus proceedings. Green v. Abrams, 984

F.2d 41, 47 (2d Cir. 1993). In considering the discretionary decision of whether to appoint counsel

for habeas petitioners, see 18 U.S.C. 3006A(a), the Court must consider the standards set forth by
           Case 1:10-cr-00074-RJS Document 288 Filed 07/01/20 Page 2 of 7




the Second Circuit for the appointment of counsel to indigent civil litigants pursuant to 28 U.S.C. §

1915.

        The Court’s first consideration is whether a party can afford to obtain counsel.         See

Terminate Control Corp. v. Horowitz, 28 F.3d 1335, 1341 (2d Cir. 1994). If the Court finds that a

party cannot afford counsel, it then examines the merits of the case to “determine whether the

indigent’s position seems likely to be of substance.” Hodge v. Police Officers, 802 F.2d 58, 61 (2d

Cir. 1986); see Cary v. Ricks, No. 00 Civ. 8926 (RWS), 2001 WL 314654, at *4 (S.D.N.Y. Mar. 30,

2001) (applying Hodge factors to habeas petitioner’s request for counsel). “In order to make such a

determination, the Court must decide whether, from the face of the pleadings, the claims asserted by

the plaintiff may have merit, or the plaintiff appears to have some chance of success.” West v.

Brickman, No. 07 Civ. 7260 (PKC) (DF), 2008 WL 3303773, at *1 (S.D.N.Y. Aug. 6, 2008)

(citations and internal quotation marks omitted). Again, as noted in the Court’s earlier order,

although trial courts are to undertake “the preliminary assessment of likely merit . . . somewhat

more generously since the unrepresented litigant might have difficulty articulating the

circumstances that will indicate the merit that might be developed by competent counsel,” the

Second Circuit has nevertheless “cautioned that this requirement ‘must be taken seriously.’”

Cooper v. A. Sargenti Co., 877 F.2d 170, 172, 174 (2d Cir. 1989). When assessing the merits, the

Court must be mindful that “[e]ven where the claim is not frivolous, counsel is often unwarranted

where the indigent’s chances of success are extremely slim.” Id. at 172.

        Following the threshold merits inquiry, the Court then considers the additional factors set

forth by the Second Circuit in Hodge, including:

        the indigent’s ability to investigate the crucial facts, whether conflicting evidence
        implicating the need for cross-examination will be the major proof presented to the
        fact finder, the indigent’s ability to present the case, the complexity of the legal
                                                   2
          Case 1:10-cr-00074-RJS Document 288 Filed 07/01/20 Page 3 of 7




       issues and any special reason in that case why appointment of counsel would be
       more likely to lead to a just determination.

802 F.2d at 61–62; see Cooper, 877 F.2d at 172. The Court should also be mindful of the Second

Circuit’s instruction that “[v]olunteer lawyer time is a precious commodity” and that “every

assignment of a volunteer lawyer to an undeserving client deprives society of a volunteer lawyer

available for a deserving cause.” Cooper, 877 F.2d at 172.

       The Court found in its May order that Mercedes has made a satisfactory showing of

financial hardship. (See Doc. No. 285 at 3.) Turning to whether Mercedes’s legal position will

likely have substance – that is, whether the Mercedes has some chance of success – the Court

concludes that the claims are unlikely to be successful. In his letter in support of Mercedes’s

request for appointed counsel, Mercedes’s appellate counsel argues that Mercedes will bring two

claims of ineffective assistance of trial counsel that are likely to be of substance. First, Mercedes

intends to argue that trial counsel should have objected to the modified Allen charge that was given

on the third day of jury deliberations, and should have moved for mistrial before and after that

charge. Second, Mercedes expects to argue that his trial counsel provided ineffective assistance by

failing to adequately pursue exculpatory information relating to Mercedes’s alleged alibi.

       The Sixth Amendment to the United States Constitution guarantees a criminal defendant’s

right to the assistance of counsel. U.S. Const. amend.VI (“In all criminal prosecutions, the accused

shall enjoy the right . . . to have Assistance of Counsel for his defence.”). When challenging the

effectiveness of counsel’s assistance, a party must demonstrate both of the prongs set forth in

Strickland v. Washington, specifically, that (1) counsel’s representation “fell below an objective

standard of reasonableness” measured against “prevailing professional norms,” and (2) this

“deficient performance prejudiced the defense” in the sense that “there is a reasonable probability

                                                  3
              Case 1:10-cr-00074-RJS Document 288 Filed 07/01/20 Page 4 of 7




that, but for counsel’s unprofessional errors, the result of the proceeding would have been

different.”    466 U.S. 668, 687–88, 694 (1984).      A court must reject a movant’s ineffective

assistance of counsel claim if it fails to meet either prong. Gonzalez v. United States, 722 F.3d 118,

130 (2d Cir. 2013) (citing Strickland, 466 U.S. at 687, 690, 694, and Bennett v. United States, 663

F.3d 71, 84 (2d Cir. 2011)).

        Even assuming that Mercedes could meet the first prong under Strickland, he likely cannot

establish prejudice as to either ineffective assistance claim. First, the Court is unpersuaded that

Mercedes could establish prejudice stemming from his trial counsel’s failure to object to the Allen

charge or to move for a mistrial. On direct appeal, Mercedes argued that the Court plainly erred in

issuing an Allen charge. The Second Circuit stated it “[did] not detect any error, much less plain

error,” and affirmed this Court’s decision to issue the charge. United States v. Mercedes, 771 F.

App’x 73, 74 (2d Cir. 2019). In reaching that conclusion, the Second Circuit noted that the Court

“addressed the trial schedule at the beginning of the trial, noted that deliberations would depend on

the jurors’ holiday plans, and met individually with the only juror who expressed concern about her

travel plans interfering with deliberations.” Id. Moreover, the trial involved fewer than three full

days of testimony and argument, and the jury deliberated less than two days. The Court thus has no

difficulty finding that even if Mercedes’s trial counsel had objected to the Allen charge or moved

for a mistrial, the Court would have issued the Allen charge as it did and denied the motion for a

mistrial.

        Second, it is unlikely that Mercedes can successfully show he was prejudiced by trial

counsel’s alleged failure to pursue exculpatory evidence relating to Mercedes’s purported alibi.

According to his appellate counsel, Mercedes will argue in his habeas petition that trial counsel


                                                  4
          Case 1:10-cr-00074-RJS Document 288 Filed 07/01/20 Page 5 of 7




should have made greater effort to secure admissible evidence that Mercedes “was in the

Dominican Republic during the time frame when Velez-Gomez” – a witness who testified that

Mercedes had contracted him for a killing – “claimed to have met with” Mercedes. (Doc. No. 286

at 3.) But such evidence would not have affected the outcome of the trial, since the trial record

already contained ample evidence suggesting that Mercedes was outside the United States at the

time of the shooting. Indeed, the government itself called a witness from the Department of

Homeland Security Customs and Border Protection who acknowledged that Customs records

showed that Mercedes returned to the United States on July 21, 1999, likely putting him out of the

country at the time of the July 19, 1999 shooting. But the mere fact that Mercedes was in the

Dominican Republic in the days before and after the murder would not have constituted an alibi,

since the government never alleged that Mercedes was the shooter. Rather, the government’s

theory of the case was that Mercedes paid two hitmen to kill Jorge Rosario, who had stolen from

Mercedes and was a friend of the murder victim. (Doc. No. 247 at 546:1–3 (“The defendant wasn’t

at the murder. . . . [T]he defendant hired people to commit the murder. He didn’t need to be

there.”).) Mercedes’s presence in the Dominican Republic at the time of the murder thus did not

undermine any element of the offense. At best, evidence that Mercedes was outside the United

States between July 16th and July 21st would have constituted impeachment evidence that

contradicted the testimony of Velez-Gomez, one of the hitmen hired by Mercedes who testified that

he met with Mercedes the day after the murder to collect his payment for the shooting.

       But since Mercedes’ trial lawyer already pointed out this very contradiction in summation,

it’s hard to see how Mercedes was prejudiced by counsel’s alleged failure to obtain additional

evidence of the same contradiction. (See Doc. No. 247 at 533:16–534:6 (“[T]hat second meeting . .


                                                 5
           Case 1:10-cr-00074-RJS Document 288 Filed 07/01/20 Page 6 of 7




. didn't even happen, and the government's own witnesses tell you that because you heard from Mr.

Rosario. He saw Frank Mercedes every day around the building, but a few days before the murder

he wasn't around. Where did he go? Mr. Chopra told us. Remember the immigration official who

came in and showed you his return flight on July 21st, two days after the murder? . . . That meeting

[with Velez-Gomez] couldn't have happened . . .”).) As the Second Circuit noted in affirming

Mercedes’s conviction on direct appeal, “[t]he jury . . . had Mercedes’s arguments that Velez-

Gomez was not credible before it and nonetheless convicted Mercedes on all counts.” Mercedes,

771 F. App’x at 74. This was no doubt because the jury credited one of the government’s two

counterarguments regarding Mercedes’s so-called “alibi.” First, the government acknowledged that

Velez-Gomez – testifying at trial nearly 20 years after the murder – might simply have been

mistaken about the precise dates of certain events. (See Doc No. 247 at 506:20 (“Velez-Gomez isn't

always great on dates.”); id. at 549:19–24 (“[Y]ou know Velez-Gomez didn't keep a datebook. He

isn't exact on all of his dates. . . . This doesn't mean that he's lying, it means he's telling you what he

remembers to the best of his memory.”).) Second, the government argued that it was at least

possible that Mercedes could have returned to the United States the day after the murder using an

assumed name. Velez-Gomez testified that it was relatively easy at that time to get in and out of the

Dominican Republic using fake names and travel documents. (Id. at 515:3–515:6 (“Velez-Gomez

told you how easy it was to get a fake passport, how easy it was to bribe officials in the Dominican

Republic to stamp or not stamp or change a stamp in your passport . . .”).) In short, the jury

considered the significance of the alleged inconsistency in Velez-Gomez’s testimony and made a

credibility determination that was consistent with the government’s murder for hire theory. See

Strickland, 466 U.S. at 695 (“[A] court hearing an ineffectiveness claim must consider the totality


                                                    6
            Case 1:10-cr-00074-RJS Document 288 Filed 07/01/20 Page 7 of 7




of the evidence before the judge or jury.”) The Court is therefore unpersuaded that additional

records from the Dominican Republic that confirmed what U.S. Customs records already showed

would have led to Mercedes’s acquittal.

         For these reasons, the Court finds that Mercedes has not met his threshold burden of

showing a significant likelihood of merit as to his ineffective assistance of counsel claims.

Accordingly, Mercedes’s application for the appointment of counsel is HEREBY DENIED without

prejudice to renewal at a later time if additional grounds for an application are presented to the

Court. Any renewed application should utilize the same standard-form application used here, to

which Mercedes should append an affidavit establishing facts supporting the Hodge factors set forth

above. The Clerk of Court is respectfully directed to terminate the motion pending at document

number 286.

SO ORDERED.

Dated:         June 30, 2020
               New York, New York
                                                    ___________________________________
                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation




                                                7
